Citation Nr: 0626000	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  95-04 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased initial rating for right-
handed weakness due to multiple sclerosis, currently rated as 
10 percent disabling.

2.  Entitlement to an increased initial rating for left-
handed weakness due to multiple sclerosis, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to December 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that awarded 
service connection and separate 10 percent disability ratings 
for weakness in the right and left hands due to multiple 
sclerosis, effective July 1, 1993.  In June 1999, the veteran 
testified before the Board at a hearing that was held at the 
RO.  In December 1999, July 2003, and February 2005, the 
Board remanded the claims for additional development.  As the 
10-percent evaluations are less than the maximum available 
ratings, the issues remain on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  Since July 1, 1993, the veteran's service-connected 
right-handed weakness due to multiple sclerosis has been 
manifested by symptoms equivalent to no more than mild 
incomplete paralysis of the intrinsic muscles of the lower 
radicular group.

2.  Since July 1, 1993, the veteran's service-connected left-
handed weakness due to multiple sclerosis has been manifested 
by symptoms equivalent to no more than mild incomplete 
paralysis of the intrinsic muscles of the lower radicular 
group.





CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 20 percent for 
right-handed weakness due to multiple sclerosis have been met 
since July 1, 1993.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.14, 4.73, 4.123, 4.124a, Diagnostic Codes (DCs) 
5224-5230, 5307, 8018, 8512, 8515 (1996 - 2005).

2.  The criteria for an increased rating of 20 percent for 
right-handed weakness due to multiple sclerosis have been met 
since July 1, 1993.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.14, 4.73, 4.123, 4.124a, DCs 5224-5230, 5307, 
8018, 8512, 8515 (1996 - 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2005).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this case, the veteran timely appealed the rating 
initially assigned for his right- and left-handed weakness 
due to multiple sclerosis on the original grant of service 
connection.  The Board must therefore consider entitlement to 
"staged ratings" for different degrees of disability in the 
relevant time periods, that is, since the original grant of 
service connection for that disability.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).

Multiple sclerosis is rated under 38 C.F.R. § 4.124a, DC 
8018.  The minimum rating for this disorder is 30 percent.  
In order to warrant more than a 30 percent rating, the 
disorder may be rated on its residuals.  With the exceptions 
noted, disability from neurological conditions and convulsive 
disorders and their residuals may be rated from 10 to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  Psychotic manifestations, complete or 
partial loss of use of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
tremors, visceral manifestations, etc. referring to the 
appropriate bodily system of the schedule, should be 
especially considered.  With partial loss of use of one or 
more extremities from neurological lesions, rate by 
comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves.  38 C.F.R. § 4.124a.  As the 
veteran is already in receipt of well over the minimum 30 
percent rating under this code, the Board finds that no 
further consideration of this particular code section is 
necessary.

38 C.F.R. § 4.120 provides that neurologic disabilities are 
ordinarily rated in proportion to the impairment of motor, 
sensory or mental function, with special consideration of any 
psychotic manifestations, complete or partial loss of use of 
one or more extremities, speech disturbances, impairment of 
vision, disturbances of gait, tremors, visceral 
manifestations, injury to the skull, etc.  In rating 
peripheral nerve injuries and their residuals, attention 
should be given to the site and character of the injury, the 
relative impairment in motor function, trophic changes, or 
sensory disturbances.

38 C.F.R. § 4.123 provides that cranial or peripheral 
neuritis characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, which may at times 
be excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum rating equal to 
severe, incomplete, paralysis.  The maximum rating which may 
be assigned for neuritis not characterized by such organic 
changes will be that for moderate incomplete paralysis.  38 
C.F.R. § 4.123.

The veteran has been in receipt of a total disability rating 
(100 percent) for multiple sclerosis with loss of use of both 
lower extremities since January 1997.  He has been in receipt 
of separate 10 percent ratings for each the right and left 
hands since July 1993; he seeks increased ratings for both 
the right and left hands.  The Board thus turns to the 
pertinent criteria.

Relevant diagnostic codes include DCs 8512, which 
contemplates paralysis of the lower radicular group, 8514, 
which contemplates paralysis of the radial nerve, and 8515, 
which contemplates paralysis of the median nerve.  Additional 
diagnostic codes for consideration include DCs 5224-5230, 
which pertain to limitation of motion of the individual 
digits.

Under DC 8512, a 20 percent rating may be assigned for mild 
incomplete paralysis of the minor or major lower radicular 
group.  A 30 percent rating requires moderate incomplete 
paralysis of the minor lower radicular group.  A 40 percent 
rating requires moderate incomplete paralysis of the major 
lower radicular group.  A 50 percent rating requires severe 
incomplete paralysis of the major lower radicular group.  A 
60 percent rating requires complete paralysis of all 
intrinsic muscles of the minor hand, and some or all flexors 
of wrist and fingers, paralyzed (substantial loss of use of 
hand).  A 70 percent rating requires complete paralysis of 
all intrinsic muscles of the major hand and some or all 
flexors of wrist and fingers, paralyzed (substantial loss of 
use of hand).  38 C.F.R. § 4.124a, DC 8512.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The rating 
for peripheral nerves are for unilateral involvement; when 
bilateral, the ratings are combined with application of the 
bilateral factor.  38 C.F.R. § 4.124a.

VA treatment records show that the veteran first began to 
complain of weakness and tingling in his hands in October 
1995.  He described the problems with his hands as primarily 
involving dropping objects.  Subsequent VA treatment records 
dated to December 2005 show that the veteran has continued to 
complain of numbness and tingling in his hands, with 
decreased grip strength.  Throughout this period, however, 
his grip strength has uniformly been assessed as 4/5 or 
better, and only slight atrophy of the muscles was noted in 
November 2005.

On VA examination in September 1994, the veteran was noted to 
have a weak grip, bilaterally.  On VA examination in October 
1995, the veteran complained of dropping objects and 
diminished writing skills.  Physical examination revealed 
minimal weakness of both hands.  On VA examination in 
February 1997, the veteran again complained of weakness in 
his hands.  Physical examination at that time revealed a weak 
grip, bilaterally.  Sensory examination of the upper 
extremities was normal.  On VA examination in January 2000, 
the veteran complained of a more profound weakness in his 
hands.  Motor examination revealed diminished fine rapid 
repetitive finger movements in the left hand, as compared to 
a normal motor examination of the right hand.  Strength was 
noted to be 5/5, bilaterally.  Sensory examination revealed 
diminished intermediate vibratory sensation in the hands, 
bilaterally.  There was some degree of fine hand 
unsteadiness.  Overall, however, there was no gross 
malfunction of the upper extremities noted at that time.

The veteran was hospitalized in February 2003 due to an 
exacerbation of his multiple sclerosis.  Examination on 
admission to the hospital noted 4/5 hand grip weakness, 
bilaterally.

On VA examination in November 2005, the veteran complained of 
a worsening of his hand strength since his February 2003 
hospital admission.  Examination revealed mild atrophy of the 
thenar eminence, with a somewhat softened first web space, 
but no atrophy there.  A hand grip testing device showed that 
he had a grip strength of 13 kg. on the right and 17 kg. on 
the left.  There was moderate weakness noted of all the 
intrinsic muscle groups of the hands and of his grip 
strength.  There was additional weakness due to fatiguability 
during the repetitive portions of the examination.

The veteran was again hospitalized with an exacerbation of 
his multiple sclerosis in December 2005.  Physical 
examination revealed a bilateral grip strength of 4/5.  The 
strength in his upper extremities at the shoulders, wrists, 
and elbows measured 4+/5 or better.  Tone and coordination 
were intact.

The Board finds that despite recent evidence of mild atrophy 
in the thenar eminence and moderate weakness of the intrinsic 
muscle groups of the hands and of grip strength, the evidence 
as a whole, including treatment records dated after the 
November 2005 examination, demonstrates that the veteran's 
right and left hand disabilities approximate no more than 
mild incomplete paralysis under DC 8512.  He is thus entitled 
to separate 20 percent ratings for the right and left hand, 
but no higher.  The Board finds that the veteran is not 
entitled to higher ratings of 40 and 30 percent for his major 
and minor hands, respectively, as his grip strength, though 
decreased, has at no time measured less than 4/5, 
bilaterally, and his sensory examination is only mildly 
diminished.  Despite complaints of numbness, there is no 
indication that motion is painful.  Additionally, the 
strength in his upper extremities at the shoulders, wrists, 
and elbows has measured 4+/5 or better, and his tone, 
coordination, reflexes and pulses have been intact.  Finally, 
while it is clear that the veteran has had difficulty with 
writing and with dropping objects, he remains independent in 
activities of daily living.  It appears that the veteran's 
nerve impairment primarily manifests in sensory disturbances.  
Therefore, the Board finds that the veteran's right and left 
hand disabilities are more appropriately classified as mild 
in severity and ratings higher than 20 percent are thus not 
warranted under DC 8512.

The Board similarly finds that ratings higher than 20 percent 
are not warranted under either DC 8514 or 8515.  Diagnostic 
Code 8514 provides for a 20 percent rating for mild 
impairment and a 30 percent rating where there is moderate 
impairment. Where paralysis is incomplete on the major side, 
a 50 percent rating is warranted for severe impairment.  A 70 
percent rating is warranted where there is complete paralysis 
of the major side, with drop of hand and fingers, wrist and 
fingers perpetually flexed, the thumb adducted falling within 
the line of the outer border of the index finger; can not 
extend hand at wrist, extend proximal phalanges of fingers, 
extend thumb, or make lateral movement of wrist; supination 
of hand, extension and flexion of elbow weakened, the loss of 
synergic motion of extensors impairs the hand grip seriously; 
total paralysis of the triceps occurs only as the greatest 
rarity.  A 38 C.F.R. § 4.124a, DC 8514. 

Under DC 8515, a 30 percent disability rating is warranted 
for the major upper extremity, and a 20 percent rating is 
warranted for the minor upper extremity for moderate 
incomplete paralysis of the median nerve.  A 50 percent 
disability rating is warranted for the major upper extremity, 
and a 40 percent rating is warranted for the minor upper 
extremity for severe incomplete paralysis of the median 
nerve, and a 70 percent disability rating is warranted for 
the major upper extremity, and a 60 percent rating is 
warranted for the minor upper extremity for complete 
paralysis of the median nerve.  38 C.F.R. § 4.124a, DC 8515.

As detailed above, the Board has determined that the 
veteran's right and left hand disabilities approximate nerve 
impairment that primarily manifests in sensory disturbance 
and is no more than mild in severity.  The veteran's 
symptomatology therefore does not meet the criteria for 
ratings higher than 20 percent under either DC 8514 or 8515, 
as his disabilities have been determined not to be moderately 
severe or severe in nature.

The Board also finds that ratings higher than 20 percent are 
not warranted under DC 5307.  Diagnostic Code 5307 provides 
for a 30 percent evaluation for a moderately severe muscular 
disability of the muscles arising from the internal condyle 
of the humerus in the major upper extremity, and for a severe 
muscular disability of the muscles in the minor upper 
extremity.  A 40 percent rating is warranted for a severe 
muscular disability of the major upper extremity.  38 C.F.R. 
§ 4.73, DC 5307.

For the same reasons as cited above, the Board finds that the 
veteran's right and left hand disabilities approximate 
impairment that is no more than mild in severity, and the 
veteran's symptomatology therefore also does not meet the 
criteria for ratings higher than 20 percent under DC 5307.  
In order to warrant higher ratings under DC 5307, his 
disabilities must be found to be moderately severe or severe 
in nature.

It is not clear from the evidence of record whether the 
veteran has limitation of motion of individual digits.  Even 
considering the finding on examination in November 2005 that 
the veteran experienced additional weakness due to 
fatiguability as a result of repetitive motion, however, the 
Board finds that the veteran's right and left hand 
disabilities would not warrant ratings higher than 20 percent 
under the diagnostic codes pertaining to limitation of motion 
of individual digits.  See DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995); 38 C.F.R. § 4.71a, DCs 5228-5230 (2005).  Any 
limitation of motion of the ring or little finger is 
noncompensable, and limitation of motion of the index or long 
finger would warrant no more than a 10 percent rating.  
Limitation of motion of the thumb warrants no more than a 20 
percent rating.  38 C.F.R. § 4.71a, DCs 5228-5230.  Ankylosis 
of the digits has not been shown, and even ankylosis would 
not warrant a higher rating.  38 C.F.R. § 4.71a, DCs 5224-
5227 (2001, 2005).  In any event, the findings on examination 
do not show a compensable level of limitation of motion of 
any of the digits.  Accordingly, the diagnostic codes 
pertaining to limitation of motion of the individual digits 
do not provide a basis upon which disability ratings higher 
than 20 percent may be assigned.

The Board is aware that the veteran has significant symptoms 
in both his right and left hands, but the Board in sum finds 
that the weight of the credible evidence demonstrates that 
the veteran's right and left hand disabilities do not rise to 
the level of moderate disability and therefore do not warrant 
ratings higher than 20 percent.  As an initial rating case, 
consideration has been given to "staged ratings" (different 
percentage ratings for different periods of time since the 
effective date of service connection).  Fenderson v. West, 12 
Vet. App. 119 (1999).  However, staged ratings are not 
indicated in the present case, as the Board finds the 
veteran's right and left hand disabilities have continuously 
been 20 percent disabling under DC 8512 since January 30, 
2002, when service connection became effective.  The benefit-
of-the-doubt rule has been considered in making this 
decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February and November 
2005; rating decisions in April 1996, August 1997, and March 
2000; a statement of the case in September 1996; and 
supplemental statements of the case in February 1998, March 
2000, and August 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the January 2006 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

ORDER

An increased rating of 20 percent, but no higher, is granted 
for right-handed weakness due to multiple sclerosis, from 
July 1, 1993.

An increased rating of 20 percent, but no higher, is granted 
for left-handed weakness due to multiple sclerosis, from July 
1, 1993.


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


